EXECUTION VERSION


FIRST AMENDMENT TO CREDIT AGREEMENT
FIRST AMENDMENT dated as of February 22, 2019 (this “Agreement”), to the Credit
Agreement dated as of June 8, 2018, among Westinghouse Air Brake Technologies
Corporation, a Delaware corporation (the “Company”), Wabtec Netherlands B.V., a
private limited liability company organized under the laws of the Netherlands
(besloten vennootschap met beperkte aansprakelijkheid) and registered with the
Commercial Register of the Dutch Chamber of Commerce under number 65631668
(“Wabtec BV”), the other Borrowing Subsidiaries party thereto from time to time,
the Lenders party thereto from time to time and PNC Bank, National Association,
as the administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H :
WHEREAS, the Company, Wabtec BV, the other Borrowing Subsidiaries party thereto
from time to time, the Lenders party thereto from to time and the Administrative
Agent are party to that certain Credit Agreement dated June 8, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);
WHEREAS, the Company has requested the Administrative Agent and Lenders amend
the existing Credit Agreement as set forth herein; and
WHEREAS, the Administrative Agent and the Lenders party hereto are willing to
enter into this Agreement upon the terms set forth below.
NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, each of the parties hereto hereby covenant
and agree as follows:
1.Definitions. Unless otherwise specifically defined herein, each term used
herein which is defined in the Credit Agreement shall have the meaning assigned
to such term in the Credit Agreement. Each reference to “hereof,” “hereunder,”
“herein,” and “hereby” and each other similar reference and each reference to
“this Agreement” and each other similar reference contained in the Credit
Agreement, any Exhibit or Schedule thereto or any other Loan Document shall from
and after the First Amendment Effective Date (as defined below) refer to the
Credit Agreement as amended hereby.
2.    Amendments to Credit Agreement. Subject to the satisfaction of the
condition precedent set forth in Section 4 below:
(a)    The definitions of “GET Acquisition”, “GET Merger Agreement” and “GET
Separation Agreement” contained in Section 1.01 of the Credit Agreement are
hereby amended and restated in their entirety, respectively as follows:
““GET Acquisition” means (a) the consummation of the GET Direct Sale and (b) the
acquisition by the Company of 100% of the issued and outstanding voting Capital
Securities in GET SpinCo pursuant to the GET Merger Agreement through the merger
(the “GET Merger”) of GET Merger Sub with and into GET SpinCo, with GET SpinCo
surviving the GET Merger as a wholly owned Subsidiary of the Company (except
with respect to the shares of SpinCo Class A Preferred Stock (as defined in the
GET Separation Agreement) held by directly or indirectly by the GET Seller).”
““GET Merger Agreement” means the agreement and plan of merger dated as of May
20, 2018 (as amended by that certain Amendment to Agreement and Plan of Merger
dated as of January 25, 2019), among the GET Seller, GET SpinCo, the Company and
GET Merger Sub, together with the exhibits and schedules thereto and the
ancillary agreements referred to therein.”


““GET Separation Agreement” means the separation, distribution and sale
agreement dated as of May 20, 2018 (as amended by that certain Amendment to
Separation, Distribution and Sale Agreement dated as of January 25, 2019), among
the GET Seller, GET SpinCo, the Company and the GET Direct Sale Purchaser,
together with the exhibits, schedules and annexes thereto and the ancillary
agreements referred to therein.”


(b)    Clause (b) of the definition of “Excluded Subsidiary” contained in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“(b) any Subsidiary that is not wholly owned by the Company (provided that, for
purposes of this clause (b), the determination of whether GET SpinCo or any of
its subsidiaries is a wholly owned Subsidiary of the Company shall be determined
without giving effect to the shares of SpinCo Class A Preferred Stock (as
defined in the GET Separation Agreement) held by directly or indirectly by the
GET Seller),”
3.    Representations and Warranties. The Company represents and warrants to the
other parties hereto that:
(a)    This Agreement has been duly executed and delivered by the Company and is
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting the enforceability of creditors’ rights generally and to
general principles of equity.
(b)    The representations and warranties of each Loan Party set forth in the
Loan Documents (other than the representations and warranties set forth in
Sections 3.05 and 3.06) are true and correct (i) in the case of the
representations and warranties qualified as to materiality, in all respects and
(ii) otherwise, in all material respects, in each case on and as of the First
Amendment Effective Date, except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date.
(c)    On and as of the First Amendment Effective Date, no Default shall have
occurred and be continuing.
4.    Conditions Precedent. This Agreement and the amendment of the Credit
Agreement as set forth in Section 2 hereof shall become effective on the date
the Administrative Agent shall have received counterparts of this Agreement duly
executed by the Company, Wabtec BV, the Required Lenders, the Lenders
representing a Majority in Interest of the Delayed Draw Term Lenders and the
Administrative Agent (such date, the “First Amendment Effective Date”). The
Administrative Agent shall notify the Company and the Lenders of the First
Amendment Effective Date, and such notice shall be conclusive and binding.
5.    Effect of Agreement. Except as set forth expressly hereinabove, all terms
of the Credit Agreement and the other Loan Documents shall be and remain in full
force and effect, and shall constitute the legal, valid, binding, and
enforceable obligations of the Company, Wabtec BV and the other Loan Parties
party thereto.
6.    No Novation or Mutual Departure. The Company expressly acknowledges and
agrees that (i) there has not been, and this Agreement does not constitute or
establish, a novation with respect to the Credit Agreement or any of the Loan
Documents, or a mutual departure from the strict terms, provisions, and
conditions thereof other than with respect to the amendments in Section 2 above,
and (ii) nothing in this Agreement shall, by implication or otherwise, affect,
limit, constitute a waiver of or otherwise modify the Company’s, any other Loan
Party’s, Administrative Agent’s or any Lender’s rights, remedies or
responsibilities under the Credit Agreement or the other Loan Documents, or at
law or in equity. Neither this Agreement nor the effectiveness of the amendments
to the Credit Agreement effected hereby shall extinguish the obligations for the
payment of money outstanding under the Credit Agreement and nothing expressed or
implied in this Agreement or the Credit Agreement shall be construed as a
release or other discharge of the Company or any other Loan Party under the
Credit Agreement or any other Loan Document from any of its obligations and
liabilities thereunder, as amended hereby.
7.    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Except as provided in Section 4, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.
8.    Section References. Section titles and references used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
9.    Recitals Incorporated Herein. The preamble and the recitals to this
Agreement are hereby incorporated herein by this reference.
10.    Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
11.    Governing Law; Jury Trial; Submission to Jurisdiction. This Agreement
shall be governed by, and construed in accordance with, the law of the State of
New York. Sections 10.09 and 10.10 of the Credit Agreement are hereby
incorporated by reference herein and shall apply hereto as if set forth in full
herein, modified mutatis mutandis.





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by its duly authorized officer as of the day and year first above
written.
                        
                        
WESTINGHOUSE AIR BRAKE
TECHNOLOGIES CORPORATION
By:
/s/ Patrick D. Dugan
 
Name: Patrick D. Dugan
 
Title: Executive Vice President and CFO
 
 
WABTEC NETHERLANDS B.V.
By:
/s/ N. Enthoven
 
Name: N. Enthoven
 
Title: Director B



                        
ADMINISTRATIVE AGENT AND LENDERS;
PNC BANK, NATIONAL ASSOCIATION
as Administrative Agent and as a Lender
 
 
 
 
 
By:
/s/ David B. Keith
 
Name:
David B. Keith
 
Title:
Senior Vice President









Goldman Sachs Bank USA, as a Lender
 
 
By:
/s/ Jamie Minieri
Name:
Jamie Minieri
Title:
Authorized Signatory



JPMorgan Chase Bank, N.A.,
as a Lender
 
 
By:
/s/ Deborah R. Winkler
Name:
Deborah R. Winkler
Title:
Executive Director



Bank of America, N.A.
as a Lender
 
 
By:
/s/ Katherine Osele
Name:
Katherine Osele
Title:
Senior Vice President



HSBC Bank USA N.A.,
as a Lender
 
 
By:
/s/ Matthew Simpson
Name:
Matthew Simpson
Title:
Assistant Vice President



HSBC France,
as a Lender
 
 
By:
/s/ Ludovic Lepic
Name:
Mr. Ludovic LEPIC
Title:
Head of North East Corporate Centre



 
 
 
By:
/s/ Mr. Sébastíen Binnie
Name:
Mr. Sébastíen BINNIE
Title:
Deputy Head of North East Corporate Centre



TD BANK, N.A.
as a Lender
 
 
By:
/s/ Mark Hogan
Name:
Mark Hogan
Title:
Senior Vice President



BRANCH BANKING AND TRUST COMPANY, as a Lender
 
 
By:
/s/ Melinda Gulledge
Name:
Melinda Gulledge
Title:
Assistant Vice President





SOCIETE GENERALE,
as a Lender
 
 
By:
/s/ Joseph Moreno
Name:
Joseph Moreno
Title:
Managing Director





CITIBANK, NA,
as a Lender
 
 
By:
/s/ Brad Colehour
Name:
Brad Colehour
Title:
Vice President



Credit Agricole Corporate and Investment Bank,
as a Lender
 
 
By:
/s/ Gordon Yip
Name:
Gordon Yip
Title:
Director
 
 
By:
/s/ Dan Fahey
Name:
Dan Fahey
Title:
Director
Credit Agricole CIB





MUFG Bank, Ltd.,
as a Lender
 
 
By:
/s/ John Margetanski
Name:
John Margetanski
Title:
Director



CITIZENS BANK, N.A.
as a Lender
 
 
By:
/s/ Carl S. Tabacjar, Jr.
Name:
Carl S. Tabacjar, Jr.
Title:
Senior Vice President



Wells Fargo Bank, National Association
as a Lender
 
 
By:
/s/ Tom Molitor
Name:
Tom Molitor
Title:
Managing Director



Bank of the West,
as a Lender
 
 
By:
/s/ Harry Yergey
Name:
Harry Yergey
Title:
Managing Director
 
 
By:
/s/ Michael Weinert
Name:
Michael Weinert
Title:
Director



The Bank of Nova Scotia,
as a Lender
 
 
By:
/s/ Sangeeta Shah
Name:
Sangeeta Shah
Title:
Director



U.S. Bank National Association,
as a Lender
 
 
By:
/s/ Paul F. Johnson
Name:
Paul F. Johnson
Title:
Vice President



The Huntington National Bank,
as a Lender
 
 
By:
/s/ Michael Kiss
Name:
Michael Kiss
Title:
Vice President



First National Bank of Pennsylvania,
as a Lender
 
 
By:
/s/ Brad Johnston
Name:
Brad Johnston
Title:
Vice President



Dollar Bank, Federal Savings Bank,
as a Lender
 
 
By:
/s/ Brian E. Waychoff
Name:
Brian E. Waychoff
Title:
Senior Vice President







[[3897027]]